                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF INDIANA
                            HAMMOND DIVISION

UNITED STATES OF AMERICA                )
                                        )
             v.                         )      No. 2:14 CR 112
                                        )
TANDIKA JACKSON                         )

                                      ORDER

      Pursuant to the Report and Recommendation of the United States Magistrate

Judge dated June 26, 2019 (DE # 219), to which the parties have waived any objections

(id.), the Magistrate Judge’s findings and recommendations are now ADOPTED.

Defendant is ADJUDGED to have committed the violations of supervised release

described in the November 30, 2018, Petition (DE # 192). Defendant’s term of

supervised release is REVOKED and he is hereby committed to the United States

Bureau of Prisons to serve a term of imprisonment of seven months.

                                        SO ORDERED.

      Date: June 27, 2019
                                        s/ James T. Moody
                                        JUDGE JAMES T. MOODY
                                        UNITED STATES DISTRICT COURT
